EXHIBIT 10(v)

 

AMENDED

EMPLOYMENT AGREEMENT

 

This Agreement (“Agreement”) made this 9th day of December, 1999, between DUSA
Pharmaceuticals, Inc., a New Jersey corporation (the “Corporation”) and Stuart
L. Marcus, MD, PhD, (“Dr. Marcus”).

 

WHEREAS, the parties entered into an Employment Agreement dated as of
October 11, 1993, the “Original Agreement”,  whereby Dr. Marcus was appointed
Vice President, Scientific Affairs of the Corporation; and

 

WHEREAS, the parties now wish to amend the Original Agreement in writing as
provided in Paragraph 20 of the Original Agreement;

 

NOW THEREFORE, in consideration of the mutual covenants and promises, the
parties agree as follows:

 

1.                                       Employment:  The Corporation hereby
employs Dr. Marcus and he hereby accepts such employment as the Senior Vice
President, Scientific Affairs and Chief Scientific Officer of the Corporation. 
Dr. Marcus agrees to work on a full-time basis and to devote his best efforts
and spend as much time and attention as is necessary to manage the scientific
affairs of the Corporation.  Dr. Marcus shall report to the President and Chief
Executive Officer of the Corporation as a member of the Executive Committee and
to the Chief Operating Officer on day-to-day activities.

 

2.                                       Duties and Responsibilities: 
Notwithstanding any language contained herein to the contrary, Dr. Marcus shall
be responsible (by way of example and not by way of limitation) for:

 

A.                                   the general scientific direction of the
business of the Corporation, including the design and implementation of a
comprehensive research and development program immediate and long-term basis;

 

B.                                     the management of the clinical
development program regulatory affairs and quality control of products produced
by the Corporation;

 

C.                                     the management of scientific activities
conducted, on behalf of the Corporation, by consultants and/or investigators in
accordance with the Corporation’s respective contracts.

 

D.                                    any additional employment responsibilities
assigned by the President and/or Chief Executive Officer, from time to time,
which are within Dr. Marcus’ expertise.

 

1

--------------------------------------------------------------------------------


 

3.                                       Remuneration:  The Corporation will pay
to Dr. Marcus a base salary equal to $210,000 per annum at intervals consistent
with the Corporation’s administrative practices, from time to time.  This base
salary shall be reviewed by the Board from time to time, not less than on an
annual basis, beginning in January, 2000.  Any salary increases shall be
determined by, and shall be made at the sole discretion of the Board. Following
the end of each fiscal year, the Board may award a cash bonus to Dr. Marcus in
an amount up to 30% of his current base salary for such year, as determined by
the Board in its sole discretion.  For purposes of awarding the total amount of
such bonus, mutually agreeable performance objectives will be set at the
beginning of any calendar year during Dr. Marcus's employment.  The Board may
award annual cash bonuses above 30% of then current base salary for outstanding
performance.

 

All salary and other payments and allowances outlined in this Agreement shall be
subject to such withholding taxes and deductions as may be required by law.

 

4.                                       Place of Employment:  As Vice President
of Scientific Affairs, Dr. Marcus will operate primarily from the offices of
DUSA Pharmaceuticals New York, Inc. located in Valhalla, New York.  Dr. Marcus
acknowledges, however, that there will be domestic and international travel
required on a regular basis.  Such travel is understood to be necessary in order
to promote the business of the Corporation and so that Dr. Marcus may remain in
the forefront of scientific knowledge by attending relevant scientific
conferences or symposiums.

 

5.                                       Benefits:  Dr. Marcus will be entitled
to participate in the medical, disability, life, and other insurance benefit
plans or pension, profit sharing, or 401K plans which may be made available to
the officers and employees of the Corporation from time to time, subject to
applicable eligibility rules thereof.

 

6.                                       Stock Options:  Dr. Marcus shall be
entitled to participate in the 1996 Omnibus Plan, as amended, and any subsequent
stock purchase and bonus or incentive plans that the Corporation shall from time
to time make available to its officers and employees, subject to applicable
eligibility rules thereof.

 

7.                                       Vacation: Dr. Marcus shall be entitled
to four (4) weeks of vacation during each year of employment, to be taken at a
time or times acceptable to the Corporation, having regard to its operations. 
Dr. Marcus shall not be entitled to carry over any unused vacation from one (1)
calendar year into the following calendar year, so long as such a vacation
policy is consistent for all employees.

 

8.                                       Expenses:  All reasonable travel and
other expenses incident to the rendering of services by Dr. Marcus on behalf of
and in promoting the interests of the Corporation shall be paid by the
Corporation, including but not limited to an automobile allowance in the amount
of $6,000 per year and a miscellaneous expense allowance in the amount of $7,000
per year.  If such expenses are paid in the first instance by Dr. Marcus, the
Corporation agrees that it will reimburse him therefore upon presentation of
appropriate statements, vouchers, bills and invoices as and when required by the
Corporation to support the reimbursement request.

 

2

--------------------------------------------------------------------------------


 

9.                                       Confidential Information:

 

A.                                   Dr. Marcus understands that in the
performance of his services hereunder he may obtain knowledge of “confidential
information”, as hereinafter defined, relating to the business of the
Corporation.  As used herein, “confidential information” means any information
(whether clinical, financial, administrative or otherwise), written or oral,
(including without limitation, any formula, pattern, device, plan, process, or
compilation of information) which (i) is, or is designed to be, used in the
business of the Corporation or results from its research and/or development
activities, or (ii) is private or confidential in that it is not generally known
or available to the public, or (iii) gives the Corporation an opportunity to
obtain an advantage over competitors who do not know or use it.  Dr. Marcus
shall not, without the written consent of the Board, either during the term of
his employment or thereafter, (a) use or disclose any such confidential
information outside of the Corporation (except to consultants or other agents or
representatives of the Corporation who are similarly bound to the Corporation by
confidentiality obligations), (b) publish any article with respect thereto, (c)
except in the performance of his services hereunder, remove or aid in the
removal from the premises of the Corporation any such confidential information
or any property or material which relates thereto.

 

B.                                     Upon the termination of his employment
with the Corporation, all documents, records, notebooks and similar repositories
of or continuing information concerning the Corporation, or its products,
services or customers, including any copies thereof, then in Dr. Marcus’s
possession or under his control, whether prepared by Dr. Marcus or others, will
be left with or immediately returned to the Corporation by Dr. Marcus.

 

C.                                     (i)                                    
Dr. Marcus shall promptly disclose to the Corporation any and all prescription
drug products, devices, machines, methods, inventions, discoveries,
improvements, processes, works or the like (all of which are referred to herein
as “inventions”) which he may invent, conceive, produce, or reduce to practice,
either solely or jointly with others, at any time (whether or not during work
hours) during his employment hereunder.

 

(ii)                                  All such inventions which in any way
relate to the products manufactured, sold or used by the Corporation or to any
methods, processes or apparatus used in connection with the manufacture of such
products or treatment of disease or conditions, or in either case which are or
may be or may become capable of use in the business of the Corporation, shall at
all times and for all purposes be regarded as acquired and held by Dr. Marcus in
a fiduciary capacity for, solely for the benefit of, the Corporation.

 

(iii) With respect to all such inventions, Dr. Marcus shall:

 

(a)                                  treat all information with respect thereto
as confidential information within the meaning of, and subject to paragraph 9
above;

 

3

--------------------------------------------------------------------------------


 

(b)                                 keep complete and accurate records thereof,
which records shall be the property of the Corporation;

 

(c)                                  execute any application for letters patent
of the United States and of any and all other countries covering such
inventions, and give to the Corporation, its attorneys and solicitors all
reasonable and requested assistance in preparing such application;

 

(d)                                 from time to time, upon the request and at
the expense of the Corporation, but without charge for services beyond the
salary paid to him by the Corporation, execute all assignment or other
instruments required to transfer and assign to the Corporation (or as it may
direct) all inventions, and all patents and applications for patents, copyrights
or applications for registration of copyrights, covering such inventions or
otherwise required to protect the rights and interests of the Corporation;

 

(e)                                  testify in any proceedings or litigation as
to all such inventions; and

 

(f)                                    in case the Corporation shall desire to
keep secret any such invention, or shall for any reason decide not to have
letters patent applied for thereon, refrain from applying for letters patent
thereon.

 

D.                                    Notwithstanding any of the foregoing in
this section, information, whether confidential or proprietary or not, shall be
exempt from the above confidentiality provisions if said information:

 

(i)                                     is known to Dr. Marcus prior to his
employment or consultancy with the Corporation;

 

(ii)                                  is in the public domain on the date of
employment;

 

(iii)                               becomes public at any time through no fault
of Dr. Marcus; or

 

(iv)                              is or becomes readily available from third
parties who have no confidentiality obligations to the Corporation.

 

E.                                      If Dr. Marcus's employment is terminated
by Dr. Marcus, Dr. Marcus shall not, without the express prior written consent
of the Corporation, directly, or indirectly, during the term of this Agreement
or for a period of one (1) year after its termination, render services, or
engage in activity including but not limited to, the activities enumerated in
Section 2 hereof or any similar activity, for any company which relates to the
development or sale of photodynamic therapy (“PDT”) or photodetection (“PD”)
products directly competitive (i.e., medically or therapeutically) with the
Corporation's products or compounds or mixtures thereof, whether alone or as a
partner,

 

4

--------------------------------------------------------------------------------


 

officer, director, employee or shareholder of any other corporation, or as a
trustee, fiduciary, consultant or other representative of any other activity. 
This restriction shall not apply if Dr. Marcus has disclosed to the Corporation,
in writing, all the known facts relating to such work or activity and has
received a release, in writing from the Corporation, to engage in such work or
activity.  The making of passive and personal investments and the conduct of
private business affairs shall not be prohibited hereunder.  Ownership by Dr.
Marcus of five percent (5%) or less of the outstanding shares of stock of any
corporation either (i) listed on a national securities exchange or (ii) having
at least 100 stockholders shall not make Dr. Marcus a “stockholder” within the
meaning of that term as used in this paragraph, so long as Dr. Marcus has no
participation in the management of such corporation.

 

10.                                 Termination of Employment:

 

A.                                   The Corporation may terminate this
Agreement at any time, with or without cause on sixty (60) days prior written
notice.  For purposes of this Agreement, cause shall mean (i) Dr. Marcus’s
physical or mental disability or other inability to perform the duties of his
job for any reason for a period in excess of six (6) consecutive months, (ii)
Dr. Marcus's conviction in a court of law of a crime or offense, which
conviction would prevent Dr. Marcus from effective management of the Corporation
or materially adversely affect the reputation of the Corporation, as determined
by the Board in its sole discretion, exercising its reasonable judgment, or
(iii) Dr. Marcus's malfeasance or misconduct such as fraud, embezzlement,
dishonesty, acts of moral turpitude, or a felony conviction, or for other good
cause materially detrimental to the Corporation.  In the event of a termination
for cause, Dr. Marcus shall be paid his base salary, pro rated to the date of
termination.  Nothing contained herein shall be interpreted to impair or
otherwise affect the right of the Corporation to terminate Dr. Marcus's
employment, at will, with or without good cause.

 

B.                                     If Dr. Marcus’s employment is terminated
by the Corporation without cause, the Corporation shall:

 

(i)                                     pay Dr. Marcus a severance allowance
equivalent to twelve (12) month’s then current base salary, payable as a lump
sum, within sixty (60) days following the date of such termination;

 

(ii)                                  pay to Dr. Marcus within two (2) weeks of
the date of termination all outstanding vacation pay and any earned but unpaid
salary or bonuses to the date of such termination and reimburse Dr. Marcus for
any business expense incurred by him up to and including the date of such
termination following provision by Dr. Marcus of all applicable and necessary
receipts.

 

C.                                     Termination upon Death:  Dr. Marcus’s
employment with the Corporation will cease and this Agreement will terminate
without further compensation if Dr. Marcus dies. Upon his death, his estate will
be entitled to any Corporation paid death benefit in force at the time of such
death.  In addition, Dr. Marcus's estate shall be paid any cash

 

5

--------------------------------------------------------------------------------


 

bonus to which he would have been entitled under Paragraph 3 above. Likewise,
Dr. Marcus’s beneficiaries as designated by him to the Corporation shall be
entitled to receive the benefits, if any, described in Paragraphs 5 and 6 above,
and will be entitled to exercise any vested but unexercised stock options that
were held by him at the time of his death, subject to the terms and conditions
of such options.

 

D.                                    Resignation:  Dr. Marcus will provide the
Corporation with two (2) months’ advance notice, in writing, of his resignation
from the Corporation.

 

11.                                 Change of Control: If Dr. Marcus's
employment is terminated by the Corporation without cause upon the consummation
of a “change in control” as defined herein, Dr. Marcus shall receive, within
five (5) days after such termination from the Corporation or its successor, a
lump sum payment equal to three (3) times his base salary during the last fiscal
year in which Dr. Marcus is associated with the Corporation (including any
amounts due as severance under Paragraph 10B.(i) of this Agreement).  For the
purposes hereof, “change in control” shall mean a change in control of a nature
that would be required to be reported in response to Item 5 of Schedule 14D
promulgated pursuant to section 14 of the Securities Exchange Act of 1934, as
amended (the 1934 Act”), whether or not the Corporation is then subject to such
reporting requirements; provided that, without limitations, such a change in
control shall be deemed to have occurred if (i) any person other than a trustee
or other fiduciary holding securities under an employee benefit plan of the
Corporation is or becomes the beneficial owner, directly or indirectly, of
securities of the Corporation representing twenty percent (20%) or more of the
combined voting power of the Corporation's then outstanding securities and
thereafter the Board adopts a resolution to the effect that, for the purposes of
this Agreement, a change in control of the Corporation has occurred; such
ownership shall be defined pursuant to Rule 13d-3 of the 1934 Act and includes
mergers or acquisitions whereby an outside party has in excess of twenty percent
(20%) of the combined voting power; (ii) when the Corporation merges or
consolidates with any other person or, entity other than a subsidiary and, upon
consummation of such transaction own less than fifty percent (50%) of the equity
securities of the surviving or consolidated entity; or (iii) a substantial
portion of the assets of the Corporation are sold or transferred to another
person or entity.

 

12.                                 Indemnification:  The Corporation will, to
the extent permitted by the laws of the State of New Jersey, indemnify Dr.
Marcus against any actual or threatened action, suit or proceeding, whether
civil, criminal, administrative or investigative, that arises as a consequence
of his duties as an employer and officer of the Corporation.  Such
indemnification will include such expenses as attorneys fees, judgments, fines
and amounts awarded or agreed to in settlement, provided that Dr. Marcus acted
legally and in good faith, or reasonably believed that his actions were legal
and performed in good faith.  The termination of any action, suit or proceeding
by judgment, order, settlement, conviction, or upon a plea of nolo contendre
shall not, of itself, create a presumption that his actions were illegal or not
performed in good faith.

 

13.                                 Representation Concerning Prior Employment: 
Dr. Marcus represents and warrants to the Corporation that none of the duties or
obligations for which he is responsible under this Employment Agreement
breaches, or will cause him to breach in the future, any restrictive covenant or
confidentiality obligation under any former employment agreement.

 

6

--------------------------------------------------------------------------------


 

14.                                 Provisions Operating Following Termination: 
Notwithstanding any termination of Dr. Marcus’s employment with or without
cause, any provision of this Agreement necessary to give it efficacy shall
continue in full force and effect following such termination.

 

15.                                 Notices:  Any notice to be given in
connection with this Agreement shall be given in writing and may be given by
personal delivery, by certified mail, postage prepaid, or by facsimile
transmission, so long as receipt of such transmission is available, addressed to
the recipient as follows:

 

To:                              Stuart L.Marcus, MD, PhD

20 Dogwood Road

Mount Kisco, New York 10549

 

To:                              D. Geoffrey Shulman, MD, FRCPC, President

DUSA Pharmaceuticals, Inc.

181 University Avenue

Suite 1208

Toronto, ON M5H 3M7

CANADA

 

or to such other address or individual as may be designated by notice by either
party to the other.  Any notice given by personal delivery shall be deemed to
have been given on the day of actual delivery and, if made or given by certified
mail, on the third day, other than a Saturday, Sunday or a statutory holiday in
Toronto, Ontario, Canada following the deposit thereof with the U.S. Postal
Service.

 

16.                                 Governing Law:  This Agreement shall be
governed by and construed in accordance with the laws of the State of New
Jersey.

 

17.                                 Benefit of Agreement:  This Agreement shall
enure to the benefit of and be binding upon the heirs, executives,
administrators and legal personal representatives of Dr. Marcus and to and upon
the successors and assigns of the Corporation, respectively.

 

18.                                 Entire Agreement:  This Agreement
constitutes the entire agreement between the parties hereto with respect to the
terms and conditions of employment of Dr. Marcus and cancels and supersedes any
prior understandings and agreements between the parties to this Agreement.
 There are no representations, warranties, forms, conditions, undertakings or
collateral agreements expressed, implied or statutory between the parties hereto
other than as expressly set forth in this Agreement.

 

19.                                 Severability:  Whenever possible, each
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision of any other jurisdiction
but this Agreement will be reformed,

 

7

--------------------------------------------------------------------------------


 

construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision had never been contained herein.

 

20.                                 Amendments and Waivers:  Any provision of
this Agreement may be amended or waived only with prior written consent of the
Corporation and Dr. Marcus.

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement.

 

ATTEST:

DUSA PHARMACEUTICALS, INC.

 

 

 

 

/s/ Nanette Mantell

 

By:

/s/ D. Geoffrey Shulman

 

 

D. Geoffrey Shulman, MD, FRCPC

 

 

President

WITNESS:

 

 

 

 

 

/s/ Stuart L. Marcus

 

Stuart L.Marcus, MD, PhD

 

8

--------------------------------------------------------------------------------